Citation Nr: 1230763	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  09-30 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to service connection for degenerative disc disease (DDD) of the lumbar spine.

2. Entitlement to a higher evaluation for a mechanical low back pain, initially rated at 10 percent prior to January 9, 2008, and at 20 percent since then. 


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to April 1981.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2008 and March 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.                  

The Board previously remanded the case in May 2011 for further specified evidentiary development. 

At present, the Board will grant the claim for lumbar spine degenerative disc disease. The remaining issue of determining the proper disability rating for            the Veteran's service-connected low back disability (inclusive of all relevant pathology) is addressed in the REMAND portion of the decision below and                is REMANDED to the RO via the Appeals Management Center (AMC),                        in Washington, DC. VA will notify the Veteran if further action is required              on her part. 


FINDING OF FACT

There is competent and probative medical opinion evidence etiologically linking  the Veteran's degenerative disc disease of the lumbar spine with her military service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria are met to establish service connection for degenerative disc disease of the lumbar spine. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R.           §§ 3.102, 3.159, 3.303 (2012).
REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist the Veteran

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2012), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2012).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)       must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 C.F.R. 3.159(b)(1).

The Board is granting the benefit sought on appeal of service connection for lumbar spine DDD. Hence, even assuming, without deciding, that any error was committed as to implementation of the VCAA's duty to notify and assist provisions, such error was harmless in its application to adjudication of this matter, and need not be further discussed. See Bernard v. Brown, 4 Vet. App. 384 (1993). See also  Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317  (Fed. Cir. 2007). 





Background and Analysis

Service connection may be granted for any current disability that is the result of      a disease contracted or an injury sustained while on active duty service.                         38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303(a) (2012). Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2012).

The elements of a valid claim for direct service connection are as follows:                    (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Also of application to claims for direct service connection is the principle that where a chronic disease is shown during service, subsequent manifestations of     the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes. On the other hand, continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned. Under the latter circumstances, a showing of continuity of symptomatology at the time of service discharge and continuing thereafter is required to support the claim. 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a).                  In addition, a claimant is entitled to service connection on a secondary basis when it is shown that a service-connected disability has chronically aggravated a nonservice-connected disability. 38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995). Under the current version of 38 C.F.R. § 3.310(b), the regulation provides that any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service connected. In reaching this determination as to aggravation of a nonservice-connected disability, consideration is required as to the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected condition), in comparison to the current level of severity of the nonservice-connected disease or injury. These evaluations of baseline and current levels of severity are to be based upon application of the corresponding criteria under the VA rating schedule for evaluating that particular nonservice-connected disorder. See Notice, 71 Fed. Reg. 52,744-47 (Sept. 7, 2006), later codified at 38 C.F.R. § 3.310(b).

As a general rule, under VA's benefit-of-the-doubt doctrine, when after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant. See 38 C.F.R. § 3.102. 

Upon review of the relevant medical findings, and with application of VA's benefit-of-the-doubt doctrine, the Board finds sufficient basis in the record upon which to premise a grant of service connection for degenerative disc disease of the lumbar spine. In reaching this determination, the Board is well aware that the Veteran's actual service treatment records may not have revealed lumbar disc pathology, and that a diagnosis of lumbar DDD was not forthcoming until many years post-service. That notwithstanding, as indicated, there is competent medical opinion evidence from at least one VA examiner to the effect that the Veteran's current lumbar DDD in all likelihood is associated with in-service multiple documented reports of lumbar strain and associated low back pain. 

The most persuasive evidence in favor of the Veteran's claim on the crucial question of whether lumbar DDD is etiologically related to military service, originates from the report of the Veteran's June 2011 VA Compensation and Pension examination. The VA examiner diagnosed, in pertinent part, lumbar degenerative disc disease L4-L5, L5-S1 with chronic lumbar discogenic low back pain. The examiner then expressed the following opinion regarding the etiology of that condition:
	[The Veteran's] lumbar degenerative disc disease and chronic lumbar 
	discogenic low back pain has a direct relationship with her chronic 
	mechanical low back pain. It was noted in the military service chronic low
	back pain with bilateral leg symptoms at that time. It is at least as likely as 	not that her chronic low back pain in the military with her symptoms was
	suggestive of a discogenic pathology. Because of her administrative 	discharge her low back was not completely evaluated properly in the 
	military service, partly due to the timing nature of her separation date.
	...because of her chronic low back pain in the military service and the 
	significance how she presented with her chronic low back pain in the 
	military service after having a lifting injury it was very suggestive of a 
	discogenic pathological problem, which is at least as likely as not related
	to her findings on imaging reports, and which at least as likely as not 
	contributed to lumbar degenerative disc disease L4-L5, L5-S1 over time
	because of the significance of her low back injury in the military service.

The foregoing opinion clearly attributes the Veteran's current discogenic condition of the lumbar spine to the symptomatology demonstrated during military service, based on a longitudinal medical history review that included post-hoc interpretation of the significance of injury, signs and symptoms manifested in-service.                      See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (the probative value of medical opinion evidence is based on the medical expert's personal examination of the veteran, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches). 

The Board is further aware that as favorable as the preceding opinion is to the disposition of the Veteran's claim, there is some contrary evidence apparent through the opposite medical conclusion reached by the February 2009 VA examiner. Regarding the Veteran's diagnosed lumbar spine DDD, this examiner stated:

	[The Veteran's] mechanical low back pain with degenerative changes is not
	caused by or a result of activities during military service or caused by her 
	mechanical low back pain. The Veteran is service-connected for mechanical
	low back pain. She however has had an intervening interceding incident with 	a worker's compensation injury several years ago. It was after this that she 	[began] to develop the increasing severity of her radicular symptoms.  	She was noted to have degenerative disc disease on MRI at worker's 
	compensation evaluation in 2005. There is no indication that the Veteran's
	mechanical low back pain caused her degenerative disc disease or that her
	activities in military service caused degenerative disc disease. Rather, this 	was found after the intervening incident with worker's compensation injury.
	
	The Veteran's service-connected mechanical low back pain did not 	permanently aggravate her degenerative disc disease of her lumbar spine.
 	Mechanical low back pain does not cause degenerative disc disease. 	Degenerative disc disease is a normal age related process. Having 	mechanical back pain without additional traumatic injury does not aggravate 	or change progression of degenerative disc disease. 

	...It is more likely that the current severity of the Veteran's degenerative disc 	disease of her lumbar spine is solely due to the natural progression of the 	condition of the intervening interceding worker's compensation injury and 	unrelated to the service-connected disability. 

This second medical opinion from February 2009 considers the question of whether the Veteran's lumbar DDD was secondarily related to service-connected mechanical low back pain, as well as directly related to military service, and finds in the negative. Some probative discussion is made as well as to the significance of a documented intercurrent injury as an explanation for current discogenic pathology. 

Ultimately, the Board is presented with two well-reasoned opinions -- one weighing heavily for the Veteran's claim on the subject of the etiology of lumbar DDD, and the other just as strongly weighing against the claim. Where, as here, there is an approximate balance of evidence both for and against the claim, the evidence is said to be in a state of relative equipoise, and all reasonable doubt is resolved in the claimant's favor. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.   See also Alemany v. Brown, 9 Vet. App. 518, 519, (1996); Gilbert v. Derwinski,       1 Vet. App. 49, 55 (1990). Nor for that matter does the Board find that it would strain credulity to accept that where mechanical low back pain is already service-connected, there is some additional evidentiary support for a condition affecting a substantially similar region, lumbar spine DDD as also having an etiological link back to the Veteran's military service. Whereas also the first above-cited opinion favorable to the claim did not account for a post-service intercurrent injury,                that same opinion did have a persuasive discussion of how the pattern of symptomatology in service itself was indicative of discogenic injury, and this lends substantial independent probative weight to the more favorable opinion.                   The evidence is at least evenly balanced in this case. Thus, there is an appropriate basis to establish service connection for lumbar spine DDD. 

Accordingly, the criteria are met for service connection for lumbar spine DDD as part and parcel of a recognized low back disability.


ORDER

Service connection for degenerative disc disease of the lumbar spine is granted.


REMAND

The Board finds that further development is warranted in regard to the claim for increased evaluation for a low back disability, to consist of lumbar spine degenerative disc disease with mechanical low back pain. 

Under VA law, the disability evaluation procedures for a disorder where predicated upon limitation of motion of an affected joint are intended to be comprehensive in consideration of functional loss. As indicated in DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995), a VA examination of a specific joint must determine whether there is additional functional impairment above and beyond the limitation of motion objectively demonstrated involving painful motion, weakness, excess fatigability on repetitive use, and incoordination. See also 38 C.F.R. §§ 4.45 and 4.59. When functional loss is present, the VA examiner must then attempt to quantify to the extent feasible the degree of additional range of motion loss due to one or more of the above-referenced factors. DeLuca, supra. The statement of objective range of motion findings alone without discussion of functional loss therefore would not be sufficient for rating purposes.

The VA rating criteria for evaluating the Veteran's lower back disorder expressly take into account limitation of motion. See 38 C.F.R. § 4.71a, Diagnostic Code 5242 (degenerative arthritis of the spine), evaluated under a General Rating Formula. 

Unfortunately, the most recent VA Compensation and Pension examination of   June 2011 did not set forth definitive findings regarding the extent of joint mobility of the thoracolumbar spine. The examination report indicates upon active range of motion testing, "flexion: "0 to 40 degrees - pain between 10 and 40 degrees." Nowhere does the examination report indicate to where mobility was limited including the impact of pain, as precisely measurable in terms of degrees of motion lost. Essentially, the Veteran's functional loss due to painful motion cannot be calculated from the exam report. (The remaining measurements of extension, right and left side bending, and right and left rotation are similarly unclear as to the impact of painful motion. However, the absence of clear findings regarding flexion is particularly significant as the rating criteria for higher than a 20 percent evaluation expressly contemplate the level of retained thoracolumbar spine flexion.)

Hence, a new VA examination is required that provides thorough findings addressing the nature and extent of functional loss in association with service-connected disability. 



Accordingly, this claim is REMANDED for the following action:

1. The RO/AMC should schedule the Veteran for a VA orthopedic examination to determine the current severity of her service-connected disability of the low back             (to include lumbar DDD), with a different examiner than last evaluated her in June 2011. The claims folder must be provided to and reviewed by the examiner in conjunction with the requested VA examination.              All indicated tests and studies should be performed, and all findings should be set forth in detail.

It is requested that the VA examiner indicate all present symptoms and manifestations attributable to the Veteran's service-connected disability of the low back.                       In evaluating the Veteran, the examiner should report complete range of motion findings for the affected region of the spine. The examiner should be asked to indicate whether pain or weakness significantly limits functional ability during flare-ups or when the measured area is used repeatedly over a period of time. The examiner should also be asked to determine whether the thoracolumbar spine exhibits weakened movement, excess fatigability or incoordination. These determinations should be expressed in terms of additional range of motion loss due to any weakened movement, excess fatigability or incoordination.

The VA examiner is requested to give as thorough consideration as possible to question of whether there     is additional range of motion loss attributable to pain, weakness, or other forms of functional loss.             Please express any consequent limitation of motion           in terms of exact loss of degrees of range of motion.

2. The RO/AMC should then review the claims file.           If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,       11 Vet. App. 268 (1998).

3. Thereafter, the RO/AMC should readjudicate the claim on appeal for increased evaluation for a low back disability, consisting of lumbar spine degenerative disc disease with mechanical low back pain, based upon all additional evidence received. If the benefit sought on appeal is not granted, the Veteran and her representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of her claim. Her cooperation in VA's efforts to develop her claim, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


